Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 1 of 46


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  DOLPHIN MALL ASSOCIATES LLC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues DOLPHIN MALL ASSOCIATES

  LLC, (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami, Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, DOLPHIN MALL ASSOCIATES LLC, owned

  and operated a commercial shopping mall at 11401 NW 12th Street, Miami, Florida (hereinafter
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 2 of 46


  the “Mall Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          6.        At all material times Defendant DOLPHIN MALL ASSOCIATES LLC, was a

  Foreign Limited Liability Company with its principal place of business in Bloomfield Hills,

  Michigan.

          7.        Venue is properly located in the Southern District of Florida because Defendant’s

  Mall Property is located in Miami-Dade County, Florida, Defendant regularly conduct business

  within Miami-Dade County, Florida, and because a substantial part(s) of the events or omissions

  giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          11.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

                                                   2
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 3 of 46


  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.      Defendant, DOLPHIN MALL ASSOCIATES LLC, owns, operates and oversees

  the Mall Property, its general parking lot and parking spots.

         13.       The subject Mall Property is open to the public and is located in Miami, Miami-

  Dade County, Florida.

         14.      Defendant’s Mall Property is a retail shopping and dining destination within

  Miami-Dade County, Florida and is home to a multitude of stores and dining options with

  “millions of visitors annually” as per the Defendant’s website.

         15.      The individual Plaintiff visits the Mall Property and businesses located within the

  Mall Property, regularly, to include visits to the Mall Property and businesses located within the

  Mall Property on or about May 15, 2019 and October 25, 2019, and encountered multiple

  violations of the ADA that directly affected his ability to use and enjoy the Mall Property and

  businesses located therein on his visits. He often visits the Mall Property and businesses located

  within the Mall Property in order to avail himself of the goods and services offered there, and

  because it is approximately eight (8) miles from his residence, and is near his friends’ residences

  as well as other businesses and restaurants he frequents as a patron. He plans to return to the Mall

  Property and the businesses located within the Mall Property within thirty (30) days of the filing

  of this Complaint.

         16.      Plaintiff resides nearby in the same County and state as the Mall Property and the

  businesses located within the Mall Property, regularly frequents the Defendant’s Mall Property

  and the businesses located within the Mall Property for the intended purposes because of the

                                                   3
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 4 of 46


  proximity to his and his friends’ residences and other businesses that he frequents as a patron, and

  intends to return to the Mall Property and businesses located within the Mall Property within thirty

  (30) days from the filing of this Complaint.

         17.      The Plaintiff found the Mall Property, and the businesses located within the Mall

  Property to be rife with ADA violations. The Plaintiff encountered architectural barriers at the

  Mall Property, and businesses located within the Mall Property and wishes to continue his

  patronage and use of each of the premises.

         18.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Mall Property, and businesses located within the Mall Property. The barriers

  to access at Defendant’s Mall Property, and the businesses located within the Mall Property have

  each denied or diminished Plaintiff’s ability to visit the Mall Property, and businesses located

  within the Mall Property, and have endangered his safety in violation of the ADA. The barriers

  to access, which are set forth below, have likewise posed a risk of injury(ies), embarrassment, and

  discomfort to Plaintiff, DOUG LONGHINI, and others similarly situated.

         19.       The consistent non-compliance throughout the Mall Property is indicative of a

  policy that ignores the Americans with Disabilities Act.

         20.       Defendant, DOLPHIN MALL ASSOCIATES LLC, owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, DOLPHIN MALL ASSOCIATES LLC is responsible

  for complying with the obligations of the ADA. The place of public accommodation that

  Defendant, DOLPHIN MALL ASSOCIATES LLC, owns and operates the Mall Property Business

  located at 11401 NW 12 Street, Miami, Florida.

         21.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

                                                   4
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 5 of 46


  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Mall Property and the businesses located within the Mall Property, including but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Mall Property, and

  businesses located within the Mall Property, in violation of the ADA. Plaintiff desires to visit the

  Mall Property and businesses located therein, not only to avail himself of the goods and services

  available at the Mall Property, and businesses located within the Mall Property, but to assure

  himself that the Mall Property and businesses located within the Mall Property are in compliance

  with the ADA, so that he and others similarly situated will have full and equal enjoyment of the

  Mall Property, and businesses located within the Mall Property without fear of discrimination.

         22.       Defendant, DOLPHIN MALL ASSOCIATES LLC, as landlord and owner of the

  Mall Property Business, is responsible for all ADA violations listed in Count I of this Complaint.

         23.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Mall Property and businesses located within the Mall Property, but not necessarily

  limited to the allegations in Count I of this Complaint. Plaintiff has reasonable grounds to believe

  that he will continue to be subjected to discrimination at the Mall Property, and businesses within

  the Mall Property, in violation of the ADA. Plaintiff desires to visit the Mall Property and

  businesses within the Mall Property, not only to avail himself of the goods and services available

  at the Mall Property and businesses located within the Mall Property, but to assure himself that the

  Mall Property, and businesses located within the Mall Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Mall Property,

  and businesses located within the Mall Property without fear of discrimination.

                                                   5
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 6 of 46


             24.       Defendant has discriminated against the individual Plaintiff by denying him

      access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the Mall Property, and businesses located within the Mall Property, as

      prohibited by 42 U.S.C. § 12182 et seq.


                                      COUNT I – ADA VIOLATIONS


             25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 24 above as though fully set forth herein.

             26.       Defendant, DOLPHIN MALL ASSOCIATES LLC, has discriminated, and

      continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

      accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

      encountered during his visit to the Mall Property, include but are not limited to, the following:

      Common Areas

             A. Parking

 i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

                                                       6
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 7 of 46


iii.   The Plaintiff had difficulty accessing the facility, as there are sections without designated

       accessible parking spaces. Violation: Accessible parking spaces are not dispersed and located

       closest to accessible entrances, violating Section 4.6.2 of the ADAAG and Section 208.3.1 of

       the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.




                                                      7
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 8 of 46


 v.    There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          C. Public Restrooms

  i.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                                                    8
 Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 9 of 46


 iv.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

        compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

        Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

        and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

        required height. Violation: The water closet seats are mounted at a non-compliant height from

        the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the baby changing table without assistance as it is mounted too

        high. Violation: There are elements provided for public use in the restrooms, with counters

        higher than prescribed in Section 4.32.4 of the ADAAG and Section 902.3 of the 2010 ADA

        Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not use the lavatories outside the accessible toilet compartment without

        assistance, as the required knee & toe clearance width are not provided. Violation: There are

        lavatories outside accessible toilet compartments in public restrooms without the required

        clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG



                                                      9
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 10 of 46


         and Sections 213.3.4, 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution

         is readily achievable.

ix.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 x.      The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

         mounted too high. Violation: There are dispensers provided for public use in the restroom,

         with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

         and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

            D. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The Plaintiff could not use the transaction counters without assistance, as they are mounted too

         high. Violation: There are transaction counters at the facility in excess of 36” high, violating

         Section 7.2(1) of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution

         is readily achievable.

       Old Navy

            A. Entrance Access and Path of Travel




                                                     10
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 11 of 46


  i.     The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

         of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

         clearance is not provided. Violation: The restroom door does not provide the required latch

         side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

         to operate the door was excessive. Violation: There are doors at the facility that require

         excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

         404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

       DSW Shoes

            A. Entrance Access and Path of Travel

  i.     The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

                                                      11
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 12 of 46


          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Public Restrooms

  i.      The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

          requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

          a location where the clear floor space to access it is not provided. Violation: The clear floor

          space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

          of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Bass Pro Shops

             A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3



                                                        12
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 13 of 46


       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms

  i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

       is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

       604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars in the accessible toilet compartment do not comply

       with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

       compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

                                                      13
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 14 of 46


         Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

         and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

         readily achievable.

vi.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.     The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

         mounted too high. Violation: There are dispensers provided for public use in the restroom,

         with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

         and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Yogurberry

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

       Neiman Marcus

            A. Entrance Access and Path of Travel

  i.     The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

         of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                                                      14
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 15 of 46




          B. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

       compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

       a location where the clear floor space to access it is not provided. Violation: The clear floor

       space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

       of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

       compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

       Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

       and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

       readily achievable.



                                                     15
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 16 of 46


 v.      The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

         accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

         are not fully wrapped or maintained outside the accessible toilet compartment violating Section

         4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Apropos

            A. Access to Goods and Services

 i.      There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Refresh

            A. Access to Goods and Services

 i.      There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Burlington

            A. Entrance Access and Path of Travel

 i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

         of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.



                                                      16
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 17 of 46


 ii.   There are protruding objects on the path of travel at the store that present a hazard of colliding

       with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

          B. Public Restrooms

  i.   The Plaintiff could not use the lavatories outside the toilet compartment without assistance, as

       the required knee clearance is not provided. Violation: There are lavatories in public restrooms

       without the required clearances provided, violating the requirements in Section 4.19.2 and

       Figure 31 of the ADAAG and Sections 213.3.4, 306.3, & 606.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not exit the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff could not use the accessible toilet compartment without assistance, as the required

       clear floor space was not provided due to the door swinging into the area. Violation: Compliant

       clear floor space is not provided in the accessible toilet compartment, violating Sections 4.2.3,

       4.22.2, & 4.22.3 of the ADAAG and Sections 304.4 & 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                                    17
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 18 of 46




 v.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

         compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

         the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

vi.      The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

         too high. Violation: There is a threshold rise in excess of ½ inch at the restroom entrance,

         violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

         whose resolution is readily achievable.

      Marshalls

            A. Entrance Access and Path of Travel

 i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

         of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

 i.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

         clearance was not provided due to the location of a trashcan. Violation: The restroom door

         does not provide the required latch side clearance due to a lack of maintenance violating

         Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

                                                       18
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 19 of 46


 ii.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

       Saks Off 5th

              A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Ross

              A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.



                                                         19
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 20 of 46


 ii.      There are protruding objects on the path of travel at the store that present a hazard of colliding

          with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA Standards,

          whose resolution is readily achievable.

             B. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iii.      The Plaintiff could not enter the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided. Violation: The accessible toilet compartment

          does not provide the required latch side clearance at the door violating Sections 4.13.6 and

          4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Churro Mania

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Taco Vida

                                                       20
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 21 of 46




                 A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Rotelli

                 A. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                 B. Public Restrooms

  i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not use the lavatories outside the accessible toilet compartment without

          assistance, as the required knee & toe clearance width are not provided. Violation: There are

          lavatories outside accessible toilet compartments in public restrooms without the required

                                                      21
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 22 of 46


       clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

       and Sections 213.3.4, 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

       compartment, as the rear grab bar is not the required length. Violation: The grab bars in the

       accessible toilet compartment do not comply with the requirements prescribed in Section

       4.17.6 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vi.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

       is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

       604.7 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    22
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 23 of 46


vii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Let’s Make a Daquiri

             A. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Brewville

             A. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Cool de Sac

             A. Access to Goods and Services

                                                      23
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 24 of 46


  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 v.    The Plaintiff could not use the lavatories outside the toilet compartment without assistance, as

       the required knee clearance is not provided. Violation: There are lavatories in public restrooms

       without the required clearances provided, violating the requirements in Section 4.19.2 and

                                                   24
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 25 of 46


          Figure 31 of the ADAAG and Sections 213.3.4, 306.3, & 606.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

       CineBistro

             A. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

  i.      The Plaintiff could not use the lavatories outside the accessible toilet compartment without

          assistance, as the required knee & toe clearance width are not provided. Violation: There are

          lavatories outside accessible toilet compartments in public restrooms without the required

          clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

          and Sections 213.3.4, 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution

          is readily achievable.

 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iii.      The Plaintiff could not exit the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided. Violation: The accessible toilet compartment

          does not provide the required latch side clearance at the door violating Sections 4.13.6 and

                                                      25
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 26 of 46


         4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iv.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Bowlero

            A. Access to Goods and Services

  i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 ii.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing. Violation: The accessible toilet compartment door does not provide the

         features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

         ADA Standards, whose resolution is readily achievable.

 ii.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the



                                                       26
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 27 of 46


          requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not use the baby changing table without assistance as it is mounted too

          high. Violation: There are elements provided for public use in the restrooms, with counters

          higher than prescribed in Section 4.32.4 of the ADAAG and Section 902.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

iv.       The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

          to operate the door was excessive. Violation: There are doors at the facility that require

          excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

          404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

       Cobb Theaters

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

  i.      There are inaccessible restrooms without directional signage towards the accessible restrooms.

          Violation: Inaccessible restrooms lack directional signage to the location of an accessible



                                                      27
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 28 of 46


          restroom, violating Sections 4.1.2(7d), 4.1.3(16b), & 4.30 of the ADAAG and Sections 216.3,

          216.8, & 703.5 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iv.       The Plaintiff could not use the baby changing table without assistance as it is mounted too

          high. Violation: There are elements provided for public use in the restrooms, with counters

          higher than prescribed in Section 4.32.4 of the ADAAG and Section 902.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 v.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

       Dave and Busters

             A. Public Restrooms



                                                        28
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 29 of 46


  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

       compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

       compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

       Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

       and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

       is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

       604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars in the accessible toilet compartment do not comply

                                                      29
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 30 of 46


          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

       Texas de Brazil

             A. Access to Goods and Services



  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

  i.      The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

          accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

          are not fully wrapped or maintained outside the accessible toilet compartment violating Section

          4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

iii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                      30
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 31 of 46


iv.       The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

          dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

          with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

       Buffalo Wild Wings

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.



 ii.      The Plaintiff could not use the lavatories outside the accessible toilet compartment without

          assistance, as the required knee & toe clearance width are not provided. Violation: There are

                                                      31
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 32 of 46


          lavatories outside accessible toilet compartments in public restrooms without the required

          clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

          and Sections 213.3.4, 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution

          is readily achievable.

iii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iv.       The Plaintiff could not use the lavatory without assistance, as objects are located underneath

          it. Violation: There are lavatories in public restrooms without the required toe clearance

          provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

          Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       El Gran Inka

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                                                      32
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 33 of 46




 ii.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

  i.      The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

          accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

          are not fully wrapped or maintained outside the accessible toilet compartment violating Section

          4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Kobe Restaurant

             A. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty entering the restaurant from the exterior seating without assistance,

          as the required maneuvering clearance is not provided. Violation: The entrance door does not

                                                       33
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 34 of 46


       provide the required latch side clearance violating Section 4.13.6 of the ADAAG and Section

       404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Access to Goods and Services

  i.   The Plaintiff could not utilize the lowered bar counter, as it cluttered with objects. Violation:

       There are lowered bar counters that are not usable due to a lack of maintenance, violating 28

       CFR 36.211, whose resolution is readily achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

       not have compliant door hardware. Violation: The accessible toilet compartment door does not

       provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

       and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                                    34
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 35 of 46


 v.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Johnny Rockets

             A. Public Restrooms

  i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not enter the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided. Violation: The accessible toilet compartment

          does not provide the required latch side clearance at the door violating Sections 4.13.6 and

          4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

iii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.



                                                        35
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 36 of 46


iv.       The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

          a location where the clear floor space to access it is not provided. Violation: The clear floor

          space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

          of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Charcoals Restaurant

             A. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty entering the restaurant from the exterior seating without assistance,

          as the required maneuvering clearance is not provided. Violation: The entrance door does not

          provide the required latch side clearance violating Section 4.13.6 of the ADAAG and Section

          404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

             B. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not enter the restroom area without assistance, as the required maneuvering

          clearance was not provided due to highchairs that obstruct the area. Violation: The restroom

          area door does not provide the required latch side clearance violating Section 4.13.6 of the

          ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose resolution

          is readily achievable.

iii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

                                                       36
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 37 of 46


          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iv.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 v.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

          required height. Violation: The water closet seats are mounted at a non-compliant height from

          the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

       Fridays

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.



                                                       37
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 38 of 46


 ii.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

            B. Public Restrooms

  i.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

       Jaque Mate

                                                       38
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 39 of 46


          A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          B. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

                                                     39
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 40 of 46


          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 v.       The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

vi.       The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

       Cheesecake Factory

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Brio Restaurant

             A. Access to Goods and Services



                                                       40
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 41 of 46


  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Milanezza Restaurant

             A. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Public Restrooms

  i.      The Plaintiff could not use the restroom without assistance, as the required clear floor space

          was not provided. Violation: Compliant clear floor space is not provided due to the door

          swinging into the restroom, violating Sections 4.2.3, 4.22.2, and 4.22.3 of the ADAAG and

          Sections 304.3 and 603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.




                                                      41
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 42 of 46


iii.      The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

          dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

          with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

       Cabo Flats

             A. Access to Goods and Services

iii.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

  i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing. Violation: The accessible toilet compartment door does not provide the

          features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

          ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not use the baby changing table without assistance as it is mounted too

          high. Violation: There are elements provided for public use in the restrooms, with counters

          higher than prescribed in Section 4.32.4 of the ADAAG and Section 902.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

iv.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

                                                      42
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 43 of 46


         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 v.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

             27.       The discriminatory violations described in Count I are not an exclusive list of the

      Defendant’s ADA violations. Plaintiff requests an inspection of areas listed in this Complaint in

      the Defendant’s places of public accommodation in order to photograph and measure all of the

      discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

      timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

      by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

      ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

      Mall Property; Plaintiff requests to be physically present at such inspection in conjunction with

      Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

      remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

      representatives pursuant to Federal Rule of Civil Procedure 34.

             28.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

      businesses and facilities; and has otherwise been discriminated against and damaged by the

      Defendant because of the Defendant’s ADA violations as set forth above.               The individual

                                                        43
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 44 of 46


  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         29.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         30.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         31.          A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

                                                     44
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 45 of 46


  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         32.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         33.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the Mall Property located in Miami, Florida, the exterior areas,

  and the common exterior areas of the Mall Property and businesses located within the Mall

  Property, to make those facilities readily accessible and useable to The Plaintiff and all other

  mobility-impaired persons; or by closing the facility until such time as the Defendant cure the

  violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

                                                   45
Case 1:19-cv-24474-PCH Document 1 Entered on FLSD Docket 10/30/2019 Page 46 of 46


  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: October 30, 2019
                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                  46
